Name: Commission Regulation (EEC) No 2507/87 of 18 August 1987 amending Regulation (EEC) No 1908/84 fixing the standard methods for determining the quality of cereals
 Type: Regulation
 Subject Matter: agricultural policy;  plant product
 Date Published: nan

 Avis juridique important|31987R2507Commission Regulation (EEC) No 2507/87 of 18 August 1987 amending Regulation (EEC) No 1908/84 fixing the standard methods for determining the quality of cereals Official Journal L 235 , 20/08/1987 P. 0010 - 0011 Finnish special edition: Chapter 3 Volume 24 P. 0071 Swedish special edition: Chapter 3 Volume 24 P. 0071 *****COMMISSION REGULATION (EEC) No 2507/87 of 18 August 1987 amending Regulation (EEC) No 1908/84 fixing the standard methods for determining the quality of cereals THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975, on the common organization of the market in cereals (1), as last amended by Regulation (EEC) No 1900/87 (2), and in particular Article 7 and 8 thereof, Having regard to Council Regulation (EEC) No 2731/75 of 29 October 1975 fixing standard qualitites for common wheat, rye, barley, maize, sorghum and durum wheat (3), as last amended by Regulation (EEC) No 2094/87 (4), and in particular Article 6 thereof, Whereas Commission Regulation (EEC) No 1908/84 (5), as last amended by Regulation (EEC) No 2281/86 (6), lays down the various methods for determining the characteristics of cereals offered for intervention; whereas this Regulation should be amplified as regards the determination of the rate of loss of vitreous aspect of durum wheat; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 1908/84 is hereby amended as follows: 1. The following eighth indent is added to Article 1: '- the standard method for determining the rate of loss of vitreous aspect of durum wheat shall be that set out in Annex V' 2. An Annex V is added in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 August 1987. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 281, 1. 11. 1975, p. 1. (2) OJ No L 182, 3. 7. 1987, p. 40. (3) OJ No L 281, 1. 11. 1975, p. 22. (4) OJ No L 196, 17. 7. 1987, p. 1. (5) OJ No L 178, 5. 7. 1984, p. 22. (6) OJ No L 200, 23. 7. 1986, p. 7. ANNEX 'ANNEX V DETERMINATION OF THE RATE OF LOSS OF VITREOUS ASPECT USING A POHL GRAIN CUTTER PRINCIPLE Only part of the sample is used to determine the rate of grains which have lost wholly or partly their vitreous aspect. The grains are cut using a Pohl grain cutter. EQUIPMENT AND APPARATUS - Pohl grain cutter, - tweezers, scalpel, - tray or dish. PROCEDURE (a) The determination is carried out on a sample of 100 grams once any matter other than basic cereals of unimpaired quality has been separated; (b) Spread the sample on a tray and homogenize well; (c) Insert a plate in the grain cutter and spread a handful of grains on the grid. Tap firmly to ensure that there is only one grain in each hole. Lower the movable section to hold the grains in place and then cut them; (d) Prepare sufficient plates to ensure that a minimum of 600 grains are cut; (e) Count the number of grains which have wholly or partly lost their vitreous aspect ("mitadinÃ ©"); (f) Calculate the percentage of grains which have wholly or partly lost their vitreous aspect ("mitadinÃ ©"). EXPRESSION OF RESULTS Where: I = mass, in grams, of matter other than basic cereals of unimpaired quality, and M = percentage of cleaned grains examined which have wholly or partly lost their vitreous aspect ("mitadinÃ ©"). the percentage of grains which have wholly or partly lost their vitreous aspect ("mitadinÃ ©") in the test portion is: 1.2.3 // // M x (100 I) 100 // = . . .'